           Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.1 Page 1 of...........
                                                                                15
                                                                                 ; '
                                                                                         ,,. •«··-····-·-·-1
                                                                                                            i
AO 106 (Rev. 04/10) Application for a Search Warrant                                                                                          ; · . ·O    I
                                                                                                                 !

                                      UNITED STATES DISTRICT Cou T I!
                                                                     for the                                     I
                                                                                                                 L---·-··- -·· - ·-··-   -~   ,____ _
                                                                                                             ~
                                                         Southern District of California

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No.
                                                                        )
                     One iPhone 6S Plus                                 )
                   IMEI# 353331075815722                                )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-1, incorporated herein by reference
located in the     ~-------
                           Southern               District of   -~~~~~~~~~~~
                                                                            California           , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B-1, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
               ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Offense Description

        8 U.S.C. § 1324(a)(2)(B)(iii)                                   Bringing in Aliens Without Presentation

          The application is based on these facts:
        See attached Affidavit of Officer Carlo Nazareno, U.S. Customs and Border Protection

           ~ Continued on the attached sheet
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days:                   ____,,,.~---                     ) is requested
               under 18 U.S. C. § 3103a, the basis of which is set forth on the attache-.v_,,.._,,..,,




                                                                             Off. Carlo Nazareno, U.S. Customs and Border Protection
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:       2(     ~   j   (I

City and state: San Diego, CA                                                     n. Jill L. Burkhardt, United States Magistrate Judge
                                                                                                Printed name and title
        Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.2 Page 2 of 15



 1                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS
 2
           I, Carlo E. Nazareno, having been duly sworn, declare and state as follows:
 3
                                                   I
 4
                                          INTRODUCTION
 5
           1.       I make this affidavit in support of an application for a warrant to search one
 6
     iPhone 6S Plus cellular phone, IMEI: 353331075815722 ("Target Device #1") and one
 7
     iPhone XS Max, IMEI: 357277093867573 (Digital IMEI: 357277094138495) ("Target
 8
     Device #2") (collectively, "Target Devices"), and seize evidence of crimes, specifically
 9
     violations of Title 8, United States Code, Section 1324(a)(2)(B)(iii), Bringing in Aliens
10
     Without Presentation (the "Target Offenses").
11
           2.       Target Device #1 was seized from Defendant Erica Cardenas-Gonzalez
12
     ("Defendant #1") at the time of her arrest for the Target Offenses on December 22, 2018,
13
     at the Otay Mesa, California Port of Entry. Target Device #2 was seized from Defendant
14
     Brenda Flores ("Defendant #2") at the time of her arrest for the Target Offenses on
15
     December 22, 2018, at the Otay Mesa, California Port of Entry. The Target Devices are
16
     currently in the possession of United States Customs and Border Protection ("CBP") as
17
     evidence and being held in CBP custody at 880 Front Street, Suite 6293, Office 13, San
18
     Diego, CA 92101.
19
           3.       This search of the Target Devices supports an investigation and prosecution
20
     of Defendants #1 and #2 for the Target Offenses. Based on the information below, there
21
     is probable cause to believe that a search of the Target Devices, as described in Attachments
22
     A-1 and A-2, will produce evidence of the Target Offenses, as described in Attachments
23
     B-1 and B-2.
24
           4.     The following is based upon my experience and training, investigation, and
25
     consultation with other law enforcement agents and officers experienced in narcotics and
26
     immigration violations, including the Target Offenses. The evidence and information
27
     contained herein was developed from interviews and my review of documents and
28
     evidence related to this case. Because I make this affidavit for the limited purpose of
       Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.3 Page 3 of 15



 1 obtaining a search warrant for the Target Devices, it does not contain all of the information
 2 known by me or other federal agents regarding this investigation, but only sets forth those
 3 facts believed to be necessary to establish probable cause.           Dates and times are
 4 approximate, and refer to Pacific Standard Time (PST) unless otherwise specified.
 5                                               II
 6                      AFFIANT'S EXPERIENCE AND TRAINING
 7     5. I am an Officer with the United States Customs and Border Protection (CBP) within
 8 the Department of Homeland Security. I have been a CBP Officer since June 18, 2007
 9 having completed the CBP Officer academy at the Federal Law Enforcement Training
1O Center (FLETC) in Glynco, Georgia. As a result of my training and experience as a CBP
11 Officer, I am familiar with federal criminal and immigration laws. My primary duties have
12 been the enforcement of federal immigration and customs laws. As part of this training, I
13 attended criminal investigation training that included course studies in, among other things,
14 criminal law, constitutional law, search and seizures, and courtroom procedure.
15     6. As a CBP Officer, I am a Federal Law Enforcement Officer within the meaning of
16 Rule 41 (b) of the Federal Rules of Criminal Procedure, that is, a government agent engaged
17 in the enforcement of the criminal laws of the United States, and thereby authorized to
18 request issuance of federal search and seizure warrants. As an Officer with Customs and
19 Border Protection, my responsibilities include the investigation of possible violations of
20 Immigration and Nationality laws (Title 8, United States Code), including alien smuggling
21 in violation of Title 8, United States Code, Section 1324, and related offenses.
22     7. My assignment includes investigations related to unlawful aliens and alien
23 smuggling. In the course of my duties, I have worked as the case agent, directing specific
24 alien smuggling and illegal entry investigations. I have worked as an officer at the San
25 Ysidro, California Port of Entry (POE), the Otay Mesa, California POE, and Tecate,
26 California POE.
27     8. During my assignments, I have interviewed defendants and witnesses relative to
28 their illegal entry and alien smuggling. Through my observations and these interviews, I
                                                 2
       Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.4 Page 4 of 15



 1 have gained a working knowledge and insight into the normal operational habits of
 2 unlawful aliens and alien smugglers, with particular emphasis on those who attempt to
 3 illegally enter or smuggle unlawful aliens into the United States from Mexico.
 4         9.    Through the course of my training, investigations, work experience, and
 5 conversations with other law enforcement personnel, I am aware that it is a common
 6 practice for alien smugglers to work in concert with other individuals, and they do so by
 7 utilizing cellular telephones, pagers and portable radios to maintain communications with
 8 co-conspirators in order to further their criminal activities. As a part of the San Ysidro
 9 Criminal Enforcement Unit (CEU), I have seen numerous telephones being used by load
10 drivers to communicate with smugglers. Typically, load drivers transporting aliens within
11 the United States are in telephonic contact with co-conspirators immediately prior to and
12 following the entry of unlawful aliens into a load vehicle, at which time they receive
13 instructions on where and when to pick up the unlawful aliens and where to deliver them.
14         10.   Based upon my training and experience as a CBP Enforcement Officer, and
15 consultations with law enforcement officers, I submit the following:
16               a.     Alien smugglers will use cellular telephones because they are mobile
17 and they have instant access to telephone calls, email, Internet, social media applications,
18 and text and voice messages.
19               b.     Alien smugglers will use cellular telephones because they are able to
20 monitor the progress of their illegal cargo while the conveyance is in transit.
21               c.     Alien smugglers and their accomplices will use cellular telephones
22 because they can easily arrange and/or determine what time their illegal cargo will arrive
23 at predetermined locations within the United States.
24               d.     Alien smugglers will use cellular telephones to direct drivers to
25 synchronize an exact drop off and/or pick up time of their illegal cargo.
26               e.     Alien smugglers will use cellular telephones to notify or warn their
27 accomplices of law enforcement activity, including the presence and location of marked
28
                                                 3
       Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.5 Page 5 of 15



 1 and unmarked units, as well as the operational status of Border Patrol checkpoints or Ports
 2 of Entry within the United States.
 3               f.    Alien smugglers will often use cellular phones and smart devices to
 4 guide illegal aliens who are crossing into the United States, providing them instructions as
 5 to where to go and what to do during a smuggling event. This is often done from over
 6 watch positions on high ground in Mexico or at the border fence. This allows smugglers
 7 to remotely control the actions of the smuggled aliens, while insulating themselves from
 8 criminal prosecution.
 9               g.    Conspiracies involving alien smuggling often generate many types of
1O evidence including, but not limited to, cellular phone-related evidence such as voicemail
11 messages referring to the arrangements of travel and payment, names, photographs, text
12 messages, and phone numbers of co-conspirators.
13         11.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
14 modules, are smart cards that store data for cellular telephone subscribers. Such data
15 includes user identity, location and phone number, network authorization data, personal
16 security keys, contact lists and stored text messages. Much of the evidence generated by a
17 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
18 been utilized in connection with that telephone.
19         12.   Based upon my training and experience as a CBP Enforcement Officer, and
20 consultations with law enforcement officers experienced in smuggling investigations, and
21 all the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
22 telephones often contain electronic records, phone logs and contacts, voice and text
23 communications, and data such as emails, text messages, chats and chat logs from various
24 third-party applications, photographs, audio files, videos, and location data. This
25 information can be stored within disks, memory cards, deleted data, remnant data, slack
26 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
27 Specifically, based upon my training and education, I have learned that searches of
28 cellular/mobile telephones associated with smuggling investigations yield evidence:
                                                 4
        Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.6 Page 6 of 15



           a.     tending to identify attempts to smuggle aliens from Mexico into the United
 1
                  States;
 2
 3         b.     tending to identify accounts, facilities, storage devices, and/or services-such
                  as email addresses, IP addresses, and phone numbers-used to facilitate the
 4
                  smuggling of aliens from Mexico into the United States;
 5
 6         c.     tending to identify co-conspirators, criminal associates, or others involved in
                  the smuggling of aliens from Mexico into the United States;
 7
 8         d.     tending to identify travel to or presence at locations involved in the smuggling
 9                aliens from Mexico into the United States, such as stash houses, load houses,
10                or delivery points;

11
           e.     tending to identify the user of, or persons with control over or access to,
12                cellular/mobile telephone(s); and/or
13
           f.     tending to place in context, identify the creator or recipient of, or establish the
14
                  time of creation or receipt of communications, records, or data involved in the
15                activities described above.
16
                                                    III
17
                                 STATEMENT OF PROBABLE CAUSE
18
           13.    On December 22, 2018, at approximately 05:35 hours, Defendant #1 and
19
     Defendant #2, both United States citizens, applied for entry into the United States from
20
     Mexico through the Otay Mesa, California, Port of Entry (POE) in the vehicle
21
     lanes. Defendant #1 was the driver of a white 2015 Toyota Corolla bearing California
22
     license plates 7KYP007 ("the Vehicle"). Defendant #2 was the registered owner and
23
     passenger of the vehicle.
24
           14.    CBP Officer D. Williams was working the primary inspection booth and
25
     conducted the primary inspection of Defendants' vehicle. Defendants gave two negative
26
     customs declarations to CBP Officer Williams. Upon inspection, CBP Officer Williams
27
28
                                                    5
         Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.7 Page 7 of 15



 1 discovered two individuals concealed in the trunk of the Vehicle. CBP officers then
 2 escorted Defendant to the security office and took the Vehicle to secondary inspection.
 3          15.   In the secondary inspection area, CBP officers opened the Vehicle's trunk and
 4 removed two males. These males were later identified as (1) Jose Luis Medina-Gomez
 5 ("Material Witness # 1"), and (2) Qitang Du ("Material Witness #2") (collectively, the
 6 "Material Witnesses"). These individuals were determined to be citizens of Mexico and
 7 China, respectively, with no legal right to enter or remain in the United States. Officers
 8 placed Defendant #1 and Defendant #2 under arrest for violating Title 8, United States
 9 Code, Section 1324(a)(2)(B)(iii), Bringing in Aliens Without Presentation.
10          16.   Officers seized the Target Devices incident to Defendants' arrest. 1 After
11 being advised of and waiving her rights under Miranda, Defendant # 1 identified Target
12 Device #1 as her cellular telephone. Specifically, CBP Officer Adriana Bums provided
13 Target Device #1 to Defendant #1 as Defendant #1 's phone for purposes of calling her
14 family to inform them of her arrest. Defendant #1 provided CBP Officer Bums with the
15 valid passcode to access the phone and used it to call her brother. Subsequent to her arrest,
16 Defendant #2 identified Target Device #2 as her cellular phone. Specifically, during
17 routine booking questions, Defendant #2 asked for her cellular phone and for permission
18 to access it to obtain her mother's phone number as a point of contact for CBP. In response,
19
20   1
            The officers do not recall ifthe Target Devices were seized from Defendants' person
21   or the Vehicle. On December 22, 2018, CBP officers manually reviewed the contents of
     the Target Devices at the border. Nothing from the December 22, 2018 manual review is
22   offered to support probable cause in this application. On February 1, 2019, I powered on
23   the Target Devices in airplane mode for the sole purpose of obtaining the Target Devices'
     IMEI numbers. I did not review the substantive contents of the devices on February 1,
24   2019, and with the exception of the IMEI numbers, nothing from turning on the devices on
25   February 1, 2019 is offered to support probable cause.
            I also declare that nothing from the prior searches of the Target Devices informs my
26   decision to submit this affidavit to obtain a search warrant for the Target Devices. The
27   case is headed to trial and, as we ordinarily do in trial-bound cases, seek to obtain additional
     evidence to support the charge. I seek this affidavit independent of any information that
28   was seen or reviewed (or not seen) in prior searches.
                                                    6
       Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.8 Page 8 of 15




 1 CBP Officer Bums provided Target Device #2 to Defendant #2, which Defendant #2
 2 accessed and used to obtain her mother's cellular phone. After being advised of and
 3 waiving her rights under Miranda, Defendant #2 then accessed Target Device #2 with the
 4 valid passcode and used it to call her mother and sister to inform them of her arrest.
 5         17.   CBP Officer Adriana Bums advised Defendant # 1 of her Miranda rights and
 6 then conducted a post-arrest interview. Defendant #1 stated that she and Defendant #2
 7 have known each other for a little less than one year. Defendant # 1 stated that Defendant
 8 #2 called her the evening prior and asked her to go to Tijuana to party. Defendant #1 stated
 9 that they went to a motel in Tijuana where Defendant #2's male friend ("Subject #1") paid
1O for a motel room for them. Defendant # 1 stated that the Vehicle was parked in the motel's
11 gated parking garage.
12         18.   Defendant #1 stated that Defendant #2 told her she previously had smuggled
13 individuals into the United States a few months prior in the Vehicle, drove the individuals
14 to the San Ysidro mall, and was paid $2,000. Defendant #1 also stated that while at a bar
15 in Tijuana the previous night, Defendant #2 asked Defendant #1 whether she was "down"
16 and wanted to smuggle individuals into the United States that night. Defendant #1 said
17 Subject #1 was at the bar and part of the conversation. Defendant #1 initially told Defendant
18 #2 she did not know whether she wanted to go through with it because her dad would be
19 upset if anything happened. Defendant # 1 stated that after awhile, she stopped resisting
20 Defendant #2 and went along with it by not saying anything. Defendant #1 stated after
21 returning to the motel, Defendant #2 and Subject #1 left the motel for approximately 30
22 minutes and returned with tacos. Defendant # 1 stated that after eating the tacos, she and
23 Defendant #2 went to the Vehicle, which was in the motel's gated parking garage.
24 Defendant #2 handed Defendant # 1 the keys to drive the Vehicle because Defendant #2
25 felt woozy; Defendant #1 said she thought something might be wrong when Defendant #2
26 did not want to drive and suspected there may be individuals concealed in the Vehicle, but
27 Defendant #1 still agreed to drive the Vehicle.
28
                                                 7
       Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.9 Page 9 of 15



 1         19.   CBP Officer Bums advised Defendant #2 of her Miranda rights and then
 2 conducted a post-arrest interview. Defendant #2 waived her Miranda rights and denied
 3 knowledge of the individuals concealed in the Vehicle's trunk. Defendant #2 admitted to
 4 being the registered owner of the Vehicle. Defendant #2 stated that Subject #1 called her
 5 the evening prior, invited her to Tijuana to party, and offered to pay for Defendant #2' s gas
 6 and drinks. Defendant #2 invited Defendant #1 to join.
 7         20.   Defendant #2 said after returning to the motel from the bar in Tijuana, she told
 8 Subject #1 that she was hungry. Defendant #2 said Subject #1 suggested they take the
 9 Vehicle, and Subject #1 drove them to a taco stand. Defendant #2 claims she was asleep
1O the entire time she was in the Vehicle and did not wake up until the two returned to the
11 motel. After spending approximately 15 minutes eating the tacos, Defendant #2 said her
12 and Defendant #1 went upstairs to use the restroom; Defendant #2 stated that she had given
13 the keys to Defendant # 1. Defendant #2 claims that when they returned to the Vehicle, she
14 asked Defendant #1 to pop the trunk to get a blanket but Subject #1 told her to take his
15 sweater, which she thought was odd. Another unidentified man then got in the Vehicle and
16 guided Defendants # 1 and #2 to the Otay Mesa Port of Entry, exiting the Vehicle before
17 their crossing. Defendant #2 stated that she believes Subject #1 placed the individuals in
18 the Vehicle's trunk.
19         21.   Based on Defendant # 1's statement that Defendant #2 had smuggled aliens
20 into the United States a few months prior, I reviewed Defendant #2 's crossing history from
21 Mexico to the United States, and her first crossing in 2018 was February 4, 2018.
22         22.   The material witnesses were interviewed at Otay Mesa, California Port of
23 Entry on December 22, 2018. During his interview, Material Witness #1 said he met a man
24 named Juan at a restaurant, and Juan offered him a way into the United States. Material
25 Witness #1 agreed to pay Juan $2,000 ifhe successfully crossed into San Diego, California.
26 Material Witness # 1 further said he saw from his motel room the Vehicle arrive at his motel
27 and identified Defendant #2 as one of the women he saw when the Vehicle arrived.
28 Material Witness #1 did not identify Defendant #1. Early in the morning of December 22,
                                                  8
      Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.10 Page 10 of 15



 1 2018, Material Witness # 1 said he was taken from his room to a room in the same motel
 2 with a garage. Material Witness # 1 was placed in the trunk of the Vehicle with Material
 3 Witness #2 and told to remain quiet. Material Witness #1 stated he heard a woman indicate
 4 she wanted to get a blanket out of the trunk and a man said she did not need it, leading
 5 Material Witness #1 to wonder whether the woman knew he was in the trunk. Material
 6 Witness # 1 also stated that Material Witness #2 made a telephone call from the trunk.
 7           23.   During his interview Material Witness #2 stated he travel from China to
 8 Tijuana, Baja California, Mexico in November 2018. He was met by a man at the Tijuana
 9 airport and taken to a hostel where he lived for a month until the morning of December 22,
10 2018 when he was taken to a location, placed in the Vehicle's trunk, then taken to another
11 location where Material Witness #1 was placed inside with him. Material Witness #2 stated
12 he did not see the driver of the Vehicle and that a man gave him a cell phone but he did not
13 use it.
14           24.   On December 24, 2018, a complaint was filed charging Defendant #1 and
15 Defendant #2 with Bringing in Aliens Without Presentation in violation of Title 8, United
16 States Code, Section 1324(a)(2)(B)(iii). Defendants waived Indictment and have been
17 charged by Information with two counts of violating Title 8, United States Code, Section
18 1324(a)(2)(B)(iii), Bringing in Aliens Without Presentation, and 18 U.S.C. § 2, Aiding and
19 Abetting, in the Southern District of California in case number 19-CR-00245-JM. A
20 motion hearing in this case is set for February 22, 2019 in front of the Honorable Jeffrey
21 T. Miller.
22           25.   Based on my experience investigating alien smugglers, Defendants may have
23 used the Target Devices to coordinate with each other and their co-conspirators regarding
24 the purpose of their travel to Tijuana on December 21, 2018, when they would bring the
25 Material Witnesses to the Vehicle, the location of the Vehicle, and where Defendants
26 would go once the Material Witnesses were in the Vehicle's trunk.
27           26.   Based on my experience and training, consultation with other law
28 enforcement officers experienced in alien smuggling investigations, and all the facts and
                                                 9
      Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.11 Page 11 of 15



 1 opinions set forth in this affidavit, I further believe that information relevant to the alien
 2 smuggling activities and her co-conspirators, such as recent calls made and received,
 3 telephone numbers, contact names, electronic mail (email) addresses, appointment dates,
 4 text messages, email messages, messages and posts from social networking sites, pictures,
 5 and other digital information may be stored in the memory of the Target Devices and may
 6 identify other persons involved in alien smuggling activities.
 7         27.   Alien smuggling conspiracies require intricate planning and coordination.
 8 This often occurs days, weeks, or even months prior to the actual importation of the drugs
 9 into the United States. Co-conspirators communicate with one another in efforts to ensure
1O success in getting their valuable cargo to its destination within the United States. Given
11 this, I request permission to search the Target Devices for items listed in Attachments B-1
12 and B-2 beginning on February 1, 2018, up to and including December 22, 2018. The date
13 range for the search is based on: (1) Defendant #1 's statement that she had Defendant #2
14 knew each other for approximately one year; and (2) Defendant #1 's statement that
15 Defendant #2 smuggled aliens previously in 2018 using the Vehicle, and Defendant #2 first
16 crossed her Vehicle from Mexico into the United States in 2018 on February 4, 2018.
17                                                III
18                                     METHODOLOGY
19         28.   It is not possible to determine, merely by knowing the cellular telephone's
20 make, model and serial number, the nature and types of services to which the device is
21 subscribed and the nature of the data stored on the device. Cellular devices today can be
22 simple cellular telephones and text message devices, can include cameras, can serve as
23 personal digital assistants and have functions such as calendars and full address books and
24 can be mini-computers allowing for electronic mail services, web services and rudimentary
25 word processing. An increasing number of cellular service providers now allow for their
26 subscribers to access their device over the internet and remotely destroy all of the data
27 contained on the device. For that reason, the devices may only be powered in a secure
28 environment or, if possible, started in "flight mode," which disables access to the network.
                                                 10
      Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.12 Page 12 of 15



 1 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 2 equivalents and store information in volatile memory within the device or in memory cards
 3 inserted into the devices. Current technology provides some solutions for acquiring some
 4 of the data stored in some cellular telephone models using forensic hardware and software.
 5 Even if some of the stored information on the device may be acquired forensically, not all
 6 of the data subject to seizure may be so acquired. For devices that are not subject to
 7 forensic data acquisition or that have potentially relevant data stored that is not subject to
 8 such acquisition, the examiner must inspect the device manually and record the process
 9 and the results using digital photography. This process is time and labor intensive and may
1O take weeks or longer.
11         29.   Following the issuance of this warrant, I will collect the Target Devices and
12 subject them to analysis. All forensic analysis of the data contained within the Target
13 Devices and their memory cards will employ search protocols directed exclusively to the
14 identification and extraction of data within the scope of this warrant.
15         30.   Based on the foregoing, identifying and extracting data subject to seizure
16 pursuant to this warrant may require a range of data analysis techniques, including manual
17 review, and, consequently, may take weeks or months. The personnel conducting the
18 identification and extraction of data will complete the analysis within ninety (90) days of
19 the date the warrant is signed, absent further application to this court.
20                                                IV
21                                         CONCLUSION
22         31.   Based on all of the facts and circumstances described above, my training and
23 experience, and consultations with other law enforcement officers, there is probable cause
24 to conclude that Defendants utilized the Target Devices to facilitate the smuggling of
25 unlawful aliens in violation of Title 8, United States Code, Section 1324.
26         32.   Because the Target Devices were promptly seized during the investigation of
27 Defendant's smuggling activities and have been securely stored, there is probable cause to
28 believe that evidence of illegal activities committed by Defendant continues to exist on the
                                                  11
      Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.13 Page 13 of 15



 1 Target Devices. As stated above, the date range for this search is from February 1, 2018
 2 through December 22, 2018.
 3         33.    Based upon my experience and training, consultation with other agents in
 4 narcotics investigations, consultation with other sources of information, and the facts set forth
 5 herein, I believe that the items to be seized set forth in Attachments B-1 and B-2 (incorporated
 6 herein) are likely to be found in the property to be searched described in Attachment A-1 and
 7 A-2 (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
 8 authorizing me, or another federal law enforcement agent specially trained in digital evidence
 9 recovery, to search the items described in Attachments A-1 and A-2, and seize the items listed
10 in Attachments B-1 and B-2.
11         I declare under penalty of perjury that the forego·          e and correct.
12
13
14
15                                           Customs and Border Protection

16
17
           Sworn to and subscribed before me this        b+!..,   day of February, 2019.

18
19
20
21
22
23
24
25
26
27
28
                                                   12
 Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.14 Page 14 of 15




                              ATTACHMENT A-1

                        PROPERTY TO BE SEARCHED

       The property to be searched in connection with an investigation of violation
of Title 8, United States Code, Section 1324(a)(2)(B)(iii), Bringing in Aliens
Without Presentation, is an iPhone 6s Plus cellular phone, IMEI: 353331075815722
(the "Target Device #1 ").

      The Target Device is currently in the possession of the United States Customs
and Border Protection as evidence and being held at 880 Front Street, Suite 6293,
Office 13, San Diego, CA 92101.
 Case 3:19-mj-00510-JLB Document 1 Filed 02/06/19 PageID.15 Page 15 of 15




                                  ATTACHMENT B-1

      Authorization to search Target Device #1 described in Attachment A-1
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the Target Device #1 for
evidence described below. The seizure and search of the Target Device #1 shall
follow the search methodology described in the attached affidavit submitted in
support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be
electronic records, communications, and data such as emails, text messages, chats,
and chat logs from various third-party applications, photographs, audio files, videos,
and location data, for the period of February 1, 2018 to December 22, 2018:

      a.     tending to identify attempts to smuggle aliens from Mexico into the
             United States;

      b.     tending to identify accounts, facilities, storage devices, and/or
             services-such as email addresses, IP addresses, and phone numbers-
             used to facilitate the smuggling of aliens from Mexico into the United
             States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in the smuggling of aliens from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             smuggling aliens from Mexico into the United States, such as stash
             houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access
             to, cellular/mobile telephone(s); and/or

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above.

which are evidence of violations of Title 8, United States Code, Section
1324(a)(2)(B)(iii), Bringing in Aliens Without Presentation.
